Exhibit 99.1 Deborah Kendric 08/06/08 dkendric@statebankofli.com (516) 495-5050 STATE BANCORP, INC. Announces Settlement of Shareholder Derivative Lawsuit Jericho, N.Y. – State Bancorp, Inc. (the “Company”) announced today that final approval of the Stipulation of Settlement relating to the previously disclosed shareholder derivative lawsuit was signed by Judge Ira B. Warshawsky at the Supreme Court of the State of New York, County of Nassau on Tuesday, August 5, 2008. The litigation, as previously disclosed in the Company’s Form 10-K and 10-Q filings with the Securities and Exchange Commission, arose in July 2007. The terms of the settlement can be found in the Company’s Form 8-K filed on August 6, 2008.The final settlement is subject to a statutory thirty day appeal period. The Company’s President and CEO, Thomas M. O’Brien stated, “We are very pleased to finally have the shareholder derivative lawsuit behind us. The lawsuit was a tremendous distraction to management and the related legal fees represented a significant ongoing expense for our Company’s stockholders. Such legal fees have been running at a level in excess of $1million per quarter over the past year.
